IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID HATCHIGIAN,                           : No. 442 EAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PECO/EXELON AND MUNICIPAL                   :
INSPECTION CORPORATION,                     :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.